Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                            October 26, 2021




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                             DIVISION II
    In the Matter of the                                                No. 54832-1-II
    Detention of

    J.B.,
                                   Appellant.
                                                                 UNPUBLISHED OPINION


            CRUSER, J. – JB appeals the order detaining him for 180 days for involuntary treatment,

arguing that there was insufficient evidence to establish that he was gravely disabled under RCW

71.05.020(24)(b)1 and a less restrictive alternative was not in JB’s best interest.

            We hold there was sufficient evidence to prove that JB was gravely disabled and that a less

restrictive alternative was not in JB’s best interest.

            Accordingly, we affirm.

                                                 FACTS

                                                I. PETITION

            On behalf of Western State Hospital (WSH), Doctors Elwyn Hulse and Claude Parker

petitioned for JB to receive involuntary treatment for an additional 180 days. JB had been at WSH

for over 30 years; JB was first admitted to WSH in an effort to restore competency after he was


1
 The legislature has amended RCW 71.05.020 multiple times. See LAWS OF 2021, ch. 264 § 20;
LAWS OF 2020, ch. 302 § 3; LAWS OF 2020, ch. 5 § 1. Because the amendments do not impact our
analysis, we cite to the current version of the statute.
No. 54832-1-II


accused of killing his father. The doctors included with their petition a declaration detailing why

they believed JB needed to continue to receive involuntary treatment.

                                            II. HEARING

       The court held a hearing on the petition at which Dr. Hulse and JB testified. Dr. Hulse was

a psychologist at WSH who had observed JB’s behavior, reviewed JB’s records, and discussed

JB’s case with JB’s treatment team. Dr. Hulse testified that he had determined that JB had acute

schizophrenia. JB had “a history of extreme and unending paranoid delusions.” Sealed Verbatim

Report of Proceedings at 7. The doctor explained that JB’s delusions included believing a former

psychiatrist had implanted transmitters in him to “homosexualize him,” North Korea had given

him nuclear weapons, and that he would be safe in the community upon being released if he could

have sex with a prostitute. Id. Additionally, JB “as of late” talked more about how his father had

asked JB to kill him so JB could escape the mafia. Id. The doctor also noted that JB had “[v]ery,

very poor” insight into his mental illness, explaining that JB showed no comprehension that killing

his father was likely a mistake or that he needed to move forward from that point in his life. Id. at

8. Additionally, JB refused to accept any feedback from his doctor and others when they told JB

that his delusions were not real and that he needed to move on.

       Dr. Hulse also testified that JB’s judgment in making day-to-day decisions was very poor.

JB continually acted on his delusions by writing the treatment team letters that were based on his

delusions.

       According to Dr. Hulse, JB’s volitional control was “marginal, at best.” Id. at 9. The doctor

noted that JB had been immediately suicidal upon transferring to the doctor’s ward a few months

earlier. JB had repeatedly told his treatment team, “ ‘I’m suicidal.’ ” Id. at 10. Additionally, JB


                                                 2
No. 54832-1-II


had believed another individual had stolen JB’s property; even after the property had been

returned, JB kept wanting to fight the individual so JB was put on one-on-one monitoring to keep

him from acting on his impulse to fight.

       Dr. Hulse also testified that JB could not take care of his basic needs of health and safety

if released. When the doctor tried to talk to JB about discharge plans and possibly going to a group

home, JB rejected the idea. JB “just want[ed] to get his own apartment and do his own thing.” Id.

at 11. The doctor did not believe that JB would even know where to start to look for housing.

       Dr. Hulse also noted that JB’s day-to-day ability to function at the ward was impacted by

his delusions because he spent most of his day focusing on his delusions, not thinking about how

he could prepare for discharge. The doctor also noted that earlier in the year JB had been willing

to work with staff on a discharge plan but that willingness had faded.

       Dr. Hulse testified that JB could move to a less restrictive placement at some point. But

before JB could move on to a less restrictive placement, he needed to go 90 days without one-on-

one monitoring or being involved in an altercation. After those 90 days, then JB would be allowed

“quad privileges.” Id. at 12. Once JB adjusted to functioning independently in the quad, then he

could move out of WSH and to a structured living community. Additionally, the only medication

JB required was a shot every two weeks, and JB got the shot “[b]egrudgingly.” Id. at 13. The

doctor reported that JB had stated that he did not need the medication and that the medication made

his mind weak. Dr. Hulse did not believe that JB would continue with his medication once released.

       JB also testified. JB stated that he was ready to leave the hospital, and that he had prepared

a statement for the court. The prepared statement largely consisted of JB recounting his life prior

to being committed, a conversation between him and his father, and being under the mafia’s


                                                 3
No. 54832-1-II


control. There is nothing in the record that indicates that JB spoke about why he should not receive

an additional 180 days of involuntary treatment or a less restrictive placement.

                                       III. COURT’S RULING

       The court found JB to be gravely disabled as a result of a behavioral health disorder that

resulted in a severe deterioration in routine functioning evidenced “by repeated and escalating loss

of cognitive or volitional control over actions” and that JB would not receive such care as is

essential for health and safety. RCW 71.05.020(23)(b); Sealed Clerk’s Papers (CP) at 30. The court

found JB had a history of “fixed and extreme paranoid delusions.” CP at 30. Additionally, the court

found JB has “[v]ery, very poor insight into mental illness,” no comprehension about his past or

“what brought him to WSH.” Id. According to the findings, JB also acted on his delusions, had

“very poor judgment,” had only “[m]arginal control,” and had “emotional dysregulation.” Id. The

court also found JB did not have a realistic plan upon discharge and without structure JB could not

care for himself.

       The court determined that less restrictive treatment was not in JB’s best interest. The court

noted that JB still needed to complete three months without one-on-one monitoring, that JB also

stated that he does not need medication because it makes his mind weak, and JB is only

begrudgingly compliant with his medications.

       JB appeals.




                                                 4
No. 54832-1-II


                                            ANALYSIS

                       I. SUFFICIENT EVIDENCE FOR THE COURT’S FINDINGS

       JB argues that the evidence is insufficient to support the trial court’s conclusion that he is

gravely disabled. We disagree.

A. LEGAL PRINCIPLES

       1. Gravely Disabled

       An individual is gravely disabled if the individual “manifests severe deterioration in routine

functioning evidenced by repeated and escalating loss of cognitive or volitional control over his or

her actions and is not receiving such care as is essential for his or her health or safety.” RCW

71.05.020(24)(b). If an individual has stabilized after receiving care, and their condition is no

longer “ ‘escalating,’ ” the court would not be required to release the individual as long the

individual “otherwise manifests severe deterioration in routine functioning and, if released, would

not receive such as is essential for his or her health or safety.” In re Det. of LaBelle, 107 Wn.2d

196, 207, 728 P.2d 138 (1986).

       2. Sufficient Evidence

       We review a trial court’s decision on involuntary commitment to determine whether the

trial court’s findings of fact are supported by substantial evidence and if those findings of fact in

turn support the court’s conclusion of law and judgment. In re Det. of T.C., 11 Wn. App. 2d 51,

56, 450 P.3d 1230 (2019). “Substantial evidence is the quantum of evidence sufficient to persuade

a fair-minded person.” In re Det. of H.N., 188 Wn. App. 744, 762, 355 P.3d 294 (2015).

       When seeking a 180-day commitment, the State must prove an individual is gravely

disabled by clear, cogent, and convincing evidence. RCW 71.05.310. In other words, the State


                                                 5
No. 54832-1-II


must show the ultimate fact in issue is shown by evidence that is “ ‘highly probable.’ ” LaBelle,

107 Wn.2d at 209. Therefore, the court’s “findings must be supported by substantial evidence in

light of the ‘highly probable’ test.” Id. An appellate court will not reverse the trial court’s finding

that the person is gravely disabled if that conclusion is “supported by substantial evidence which

the lower court could reasonably have found to be clear, cogent[,] and convincing.” Id. When

considering if the evidence was sufficient, we view the evidence in the light most favorable to the

petitioner. In re Det. of B.M., 7 Wn. App. 2d 70, 85, 432 P.3d 459 (2019).

B. ANALYSIS

       There was sufficient evidence that JB suffers from a severe deterioration in routine

functioning evidenced by a loss of cognitive or volitional control. Despite being told by staff and

his doctor that his delusions were not real, JB remained fixed on his delusions and refused to move

forward with his life. Dr. Hulse also testified that JB’s volitional control was marginal at best,

noting that within the last six months one-on-one monitoring had been required on two occasions,

once because JB had been suicidal upon transferring to the doctor’s ward and a second time to

prevent JB from acting on his impulse to fight another individual. Additionally, JB’s testimony at

the hearing also demonstrated how influential his mental illness is on his volitional and cognitive

control. Instead of taking an opportunity to address the court about why he was prepared to be

discharged, he read a statement that had nothing to do with whether he should continue to receive

involuntary treatment or have a less restrictive placement. Finally, the doctor testified JB spent

most of his day focusing on his delusions and writing letters, rather than preparing for potentially

being discharged.




                                                  6
No. 54832-1-II


        There was also sufficient evidence that, if released, JB would not receive the essential care

for his health or safety. JB took his medicine begrudgingly, and the doctor did not believe that JB

would continue to get his medication once released. JB had told his doctor that he did not think he

needed the medication and that it made his mind weak. Additionally, if JB was released, his plan

for being safe in the community was to have sex with a specific prostitute. Furthermore, as stated

above, JB spent his days focusing on his delusions and writing letters on his delusions, rather than

preparing for discharge, indicating if released he would focus on his delusions, not on obtaining

essential care for his health or safety.

        There was sufficient evidence to conclude that JB was gravely disabled under RCW

71.05.020(24)(b).

                                 II. LESS RESTRICTIVE ALTERNATIVE

        JB argues that even if the court properly found JB to be gravely disabled, the State still

failed to establish that a less restrictive alternative was not in JB’s best interest because the doctor

did not explain or support his opinion that JB was not able to manage a less restrictive alternative.

        We conclude there was sufficient evidence supporting the court’s finding that a less

restrictive alternative was not in JB’s best interest.

A. LEGAL PRINCIPLES

        If the court finds that the individual is gravely disabled, then court must also find whether

the best interests of the person, or others, will be served by a less restrictive treatment. RCW

71.05.320(1);2 In re Det. of T.A.H.-L., 123 Wn. App. 172, 182, 97 P.3d 767 (2004). The State has


2
 The legislature has amended RCW 71.05.320. See LAWS OF 2021, ch. 264 § 10; LAWS OF 2020,
ch. 302 § 45. Because the amendments do not impact our analysis, we cite to the current version
of the statute.
                                                   7
No. 54832-1-II


the burden of proving that less restrictive treatment is not in the individual’s best interest of the

individual. T.A.H.-L., 123 Wn. App. at 186.

B. ANALYSIS

        Here, the trial court’s finding that a less restrictive alternative was not in JB’s best interests

was supported by the evidence. Dr. Hulse testified that JB needed to demonstrate that he could

operate more independently and did not need one-on-one monitoring. Additionally, JB needed to

avoid altercations for three months before Dr. Hulse would even recommend giving JB more

independence within WSH. JB had required one-on-one monitoring on two occasions within the

last six months due to suicidal statements and fighting impulses. Furthermore, JB claimed he did

not need the medication; Dr. Hulse believed that JB would not continue to take the medication if

released. JB also spent most the day focused on his delusions, indicating if he were to be

discharged, he would focus on his delusions instead of caring for his needs in a less restrictive

environment.

        We reject JB’s contention that the evidence did not support the trial court’s finding

regarding a less restrictive alternative.

                                            CONCLUSION

        The evidence was sufficient to support the trial court’s conclusion that JB was gravely

disabled and that a less restrictive alternative was not in JB’s best interest. Accordingly, we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                    8
No. 54832-1-II




                     CRUSER, J.
 We concur:



MAXA, J.




LEE, C.J.




                 9